In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-545 CV

____________________


ERGON ENERGY PARTNERS, LTD., Appellant


V.


AMANDA HARALSON, INDIVIDUALLY AND AS TRUSTEE

OF THE AMANDA HARALSON STOVER TRUST, AND

SETH HARALSON STOVER, Appellees




On Appeal from the 88th District Court
Tyler County, Texas

Trial Cause No. 20144




MEMORANDUM OPINION
	Ergon Energy Partners, Ltd. filed a motion to dismiss this appeal.  The appellant
alleges that it no longer wishes to pursue an appeal because the trial court granted a new trial. 
The Court finds that this motion is voluntarily made by the appellant through its attorney
prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice
of appeal.  The motion to dismiss is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.	
								___________________________
									HOLLIS HORTON
									         Justice
Opinion Delivered December 28, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.